DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-20 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure (See MPEP § 608.01(b)):
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it contains, according to MS Word, 200 words exceeding the maximum of 150 words.  Correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 7 is objected to because of the following informalities: “the” should be inserted between “wherein” and “movement” in line 2.  Appropriate correction is required.
Claims 15-20 are objected to because of the following informalities: these claims depend from Claim 12, but appear intended to depend from Claim 14.  Amendment to replace “claim 12” in each claim with “claim 14” is respectfully suggested.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-8, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 4, “the controller” in line 1 lacks proper antecedent basis.  Clarification is required.
As per Claim 4, “optionally or preferably” in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Clarification is required.
As per Claim 5, “optionally or preferably” in lines 3 and 6-7 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Clarification is required.  Claim 6-7 depending from Claim 5 are therefore rejected.
As per Claim 7, “optionally or preferably” in line 4 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Clarification is required.
As per Claim 8, “optionally or preferably” in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Clarification is required.
As per Claim 13, “the controller” in line 2 lacks proper antecedent basis.  Clarification is required.
As per Claim 20, “optionally or preferably” in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 5, 7-8, 13-18, and 20 rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Beyar (US Patent No. 6,726,675).  As per the objections, Claims 15-18 and 20 are treated as depending from Claim 14.

As per Claim 1, Beyar discloses a workstation (34) for operating a robotic catheter system (28, 26, 46, 48) (Figs. 1-2; 4:57-6:18) comprising:
a user interface (38, 40) configured to receive a first user input (as per “joystick … sends … speed instructions” in 5:33-36 and “may manually override” in 6:30-34) and a second user input (as per “joystick … sends directional … instructions” in 5:33-36 and “may manually override” in 6:30-34) (Figs. 1-2; 4:57-6:34);
a control system (56) operatively coupled (as per arrows between control 56 and console 34 in Fig. 2) to the user interface (38, 40) (Fig. 2; 5:61-6:34), the control system (56) configured to remotely and independently (as per “device 28 is preferably driven by the controller 56” in 6:30) control movement of a percutaneous device (26, 46, 48) with a bedside system (28, 30) (Figs. 1-2; 4:57-6:34), wherein the percutaneous device (26, 46, 48) is moveable both for advancement (as per operation of motor 60 to drive catheter 26 to the right in Fig. 3) and retraction (as per operation of motor 60 to drive catheter 26 to the left in Fig. 3) along a longitudinal axis of the percutaneous device (26, 46, 48) and for rotation (as per operation of motor 61 in Fig. 3) about the longitudinal axis of the percutaneous device (26, 46, 48) (Figs. 2-3; 5:61-7:50); and
a device movement algorithm subsystem (as per “operative instructions” in 5:15 and “closed loop” in 6:26) including a first set of instructions (as per “directional … instructions” in 5:33-35) and at least a second set of instructions (as per “speed instructions” in 5:33-35) (5:28-60, 6:31-34);
wherein the control system (56) controls the percutaneous device (26, 46, 48) based upon both the first user input (as per “joystick … sends … speed instructions” in 5:33-36 and “may manually override” in 6:30-34) causing advancement or retraction of the percutaneous device (26, 46, 48) and at least one of the sets of instructions (as per “directional … instructions” in 5:33-35, as per “speed instructions” in 5:33-35) of the device movement algorithm subsystem (as per “operative instructions” in 5:15 and “closed loop” in 6:26) operatively selected with the second user input (as per “joystick … sends directional … instructions” in 5:33-36 and “may manually override” in 6:30-34) causing an automatic rotation (as per operation of motor 61 in Fig. 3) of the percutaneous device (26, 46, 48) by a specified amount (as per “drive signals” in 6:21) as the percutaneous device (26, 46, 48) is advanced or retracted (as per operation of motor 60 to drive catheter 26 Fig. 3) (Figs. 1-3; 4:57-7:50).
As per Claim 2, Beyar further discloses wherein the second set of instructions (as per “speed instructions” in 5:33-35) is configured to cause the percutaneous device (26, 46, 48) to be moved faster by the bedside system (28, 30) than it would be moved under the control of the first set of instructions (as per “directional … instructions” in 5:33-35) (Figs. 1-2; 4:57-6:34).

As per Claim 5, Beyar further discloses a third set of instructions (as per “manually override” in 6:32), wherein a user may activate both the second set of instructions (as per “speed instructions” in 5:33-35) and the third set of instructions (as per “manually override” in 6:32) at the same time (Figs. 1-2; 4:57-6:34) wherein, optionally or preferably, [the second set of instructions is one of a rotation movement profile and the third set of instructions is a pulsed axial advancement such that operation of controls causes the bedside system to move the percutaneous device for both rotation and pulsed axial advancement], or optionally or preferably, [wherein the second set of instructions is a corkscrew movement profile and the third set of instructions is a pulsed axial advancement such that operation of controls causes the bedside system to move the percutaneous device for both corkscrew and pulsed axial advancement.]

As per Claim 7, Beyar further discloses wherein the first user input (as per “joystick … sends … speed instructions” in 5:33-36 and “may manually override” in 6:30-34) or the second user input (as per “joystick … sends directional … instructions” in 5:33-36 and “may manually override” in 6:30-34) allows a user to identify a specific procedure (as per speed/direction of 26, 46, 48) to be performed (Figs. 1-2; 4:57-6:34), and wherein movement algorithm subsystem (as per “operative instructions” in 5:15 and “closed loop” in 6:26) includes sets of instructions (as per “drive signals and direction” in 6:21) specific to the various type of procedures (as per speed/direction of 26, 46, 48) (Figs. 1-2; 4:57-6:34), and optionally or preferably [wherein a subset of a therapeutic procedure set of instructions for the selected procedure is activated].
As per Claim 8, Beyar further discloses including a specific set of instructions (as per “drive signals and direction” in 6:21) for each different type, make and/or model of the percutaneous device (as per speed/direction of 26, 46, 48) used with the bedside system (28, 30) (Figs. 1-2; 4:57-6:34), and optionally or preferably [wherein the specific set of instructions causes the bedside system to move the percutaneous device in a manner consistent with the design of the percutaneous device].

As per Claim 13, Beyar further discloses wherein the movement algorithm subsystem (as per “operative instructions” in 5:15 and “closed loop” in 6:26) includes a plurality of movement profile sets of instructions (as per “directional … instructions” in 5:33-35, as per “speed instructions” in 5:33-35) and wherein the controller (56) is configured to allow a user to set or select (as per “manual override” in 6:30-35) one or more of the parameters associated with at least one of the movement profile set of instructions (as per “directional … instructions” in 5:33-35, as per “speed instructions” in 5:33-35) (Figs. 1-2; 4:57-6:34).

As per Claim 14, Beyar discloses a catheter procedure system (34, 28, 30) (Figs. 1-2; 4:57-6:18), comprising:
a bedside system (28, 30) (Fig. 1; 4:57-11) comprising:
a percutaneous device actuating mechanism (50) including an axial movement actuator (60) configured to move a percutaneous device (26, 46, 48) along a longitudinal axis of the first percutaneous device (26, 46, 48) and a rotation actuator (61) configured to rotate the percutaneous device (26, 46, 48) about the longitudinal axis of the percutaneous device (26, 46, 48) (Figs. 2-3; 5:61-7:50); and
a remote workstation (34) (Figs. 1-2; 4:57-6:34), the remote workstation (34) comprising:
a user interface (38, 40) configured to receive a first user input (as per “joystick … sends … speed instructions” in 5:33-36 and “may manually override” in 6:30-34) and a second user input (as per “joystick … sends directional … instructions” in 5:33-36 and “may manually override” in 6:30-34) (Figs. 1-2; 4:57-6:34);
a control system (56) operatively coupled (as per arrows between control 56 and console 34 in Fig. 2) to the user interface (38, 40) and to the bedside system (28, 30) (Fig. 2; 5:61-6:34), the control system (56) configured to remotely and independently control movement of the percutaneous device (26, 46, 48) (Fig. 2; 5:61-6:34); and
a device movement algorithm subsystem (as per “operative instructions” in 5:15 and “closed loop” in 6:26) including a first set of instructions (as per “directional … instructions” in 5:33-35) and at least a second set of instructions (as per “speed instructions” in 5:33-35) (5:28-60, 6:31-34);
wherein the control system (56) controls the percutaneous device (26, 46, 48) based upon both the first user input (as per “joystick … sends … speed instructions” in 5:33-36 and “may manually override” in 6:30-34) causing advancement or retraction of the percutaneous device (26, 46, 48) and at least one of the sets of instructions (as per “directional … instructions” in 5:33-35, as per “speed instructions” in 5:33-35) of the device movement algorithm subsystem (as per “operative instructions” in 5:15 and “closed loop” in 6:26) operatively selected with the second user input (as per “joystick … sends directional … instructions” in 5:33-36 and “may manually override” in 6:30-34) causing an automatic rotation (as per operation of motor 61 in Fig. 3) of the percutaneous device (26, 46, 48) at a specified rate (as per “drive signals” in 6:21) as the percutaneous device (26, 46, 48) is advanced or retracted (as per operation of motor 60 to drive catheter 26 Fig. 3) (Figs. 1-3; 4:57-7:50).

As per Claim 15, Beyar further discloses wherein the specified rate (as per “drive signals” in 6:21) is a specified amount of rotation (Fig. 2; 5:61-6:34).

As per Claim 16, Beyar further discloses wherein the specified rate (as per “drive signals” in 6:21) is a specified degrees of rotation per unit of axial distance of axial movement (Fig. 2; 5:61-6:34).

As per Claim 17, Beyar further discloses wherein the specified rate (as per “drive signals” in 6:21) is a specified degrees of rotation per unit of time of axial movement (Fig. 2; 5:61-6:34).

As per Claim 18, Beyar further discloses wherein the second set of instructions (as per “speed instructions” in 5:33-35) is configured to cause the percutaneous device (26, 46, 48) to be moved faster by the bedside system (28, 30) than it would be moved under the control of the first set of instructions (as per “directional … instructions” in 5:33-35) (Figs. 1-2; 4:57-6:34).

As per Claim 20, Beyar further discloses including a specific set of instructions (as per “drive signals and direction” in 6:21) for each different type, make and/or model of the percutaneous device (as per speed/direction of 26, 46, 48) used with the bedside system (28, 30) (Figs. 1-2; 4:57-6:34), and optionally or preferably [wherein the specific set of instructions causes the bedside system to move the percutaneous device in a manner consistent with the design of the percutaneous device].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3-4 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beyar (US Patent No. 6,726,675; “Beyar 2004”) in view of Beyar (US Pub. No. 2007/0276216; “Beyar 2007”).  As per the objections, Claim 19 is treated as depending from Claim 14.

As per Claim 3, Beyar 2004 discloses all limitations of Claim 1.  Beyar 2004 does not expressly disclose wherein the second set of instructions includes an automatic rotation movement profile set of instructions configured to rotate the percutaneous device with the bedside system as the percutaneous device is advanced and/or retracted in response to the first set of instructions.
Beyar 2007 discloses a system for inserting a guidewire (20) in which the guidewire (20) is automatically manipulated to follow a path to a target position (55) (Figs. 1, 3; ¶55-62, 76-81).  In one embodiment, manipulation of the guidewire (20) involves withdrawing the guidewire, rotating the guidewire, and advancing the guidewire in response to position errors (56) (Fig. 3; ¶82-88).  In this way, errors between actual position and target position may be corrected (¶82-88).  Like Beyar 2004, Beyar 2007 is concerned with instrument control systems.
Therefore, from these teachings of Beyar 2004 and Beyar 2007, one of ordinary skill in the art before the invention was made would have found it obvious to apply the teachings of Beyar 2007 to the system of Beyar 2004 since doing so would enhance the system by corroding errors.  Applying the teachings of Beyar 2007 to the system of Beyar 2004 would involve wherein the second set of instructions (as per “speed instructions” in 5:33-35 in Beyar 2004) includes an automatic rotation movement profile set of instructions (as per error correction of Beyar 2007 applied to system of Beyar 2004) configured to rotate the percutaneous device (26, 46, 48 of Beyar 2004) with the bedside system (as per 28, 30 of Beyar 2004) as the percutaneous device (26, 46, 48 of Beyar 2004) is advanced and/or retracted in response to the first set of instructions (as per “directional … instructions” in 5:33-35 of Beyar 2004 informed by error correction of Beyar 2007).

As per Claim 4, the combination of Beyar 2004 and Beyar 2007 teaches or suggests all limitations of Claim 3.  Beyar 2004 further discloses wherein the controller (56) is configured to allow a user to select a rate of rotation (manually override” in 6:30-34) of the percutaneous device (26, 46, 48) (Figs. 1-3; 4:57-7:50), or wherein the rate of rotation is a set rate, and optionally or preferably [wherein the set rate is one of: a set degrees of rotation per unit of axial distance traveled, or a set degrees of rotation per unit of time of axial travel].

As per Claim 19, Beyar 2004 discloses all limitations of Claim 14.  Beyar 2004 does not expressly disclose wherein the second set of instructions includes an automatic rotation movement profile set of instructions configured to rotate the percutaneous device with the bedside system as the percutaneous device is advanced and/or retracted in response to the first set of instructions.
Beyar 2007 discloses a system for inserting a guidewire (20) in which the guidewire (20) is automatically manipulated to follow a path to a target position (55) (Figs. 1, 3; ¶55-62, 76-81).  In one embodiment, manipulation of the guidewire (20) involves withdrawing the guidewire, rotating the guidewire, and advancing the guidewire in response to position errors (56) (Fig. 3; ¶82-88).  In this way, errors between actual position and target position may be corrected (¶82-88).  Like Beyar 2004, Beyar 2007 is concerned with instrument control systems.
Therefore, from these teachings of Beyar 2004 and Beyar 2007, one of ordinary skill in the art before the invention was made would have found it obvious to apply the teachings of Beyar 2007 to the system of Beyar 2004 since doing so would enhance the system by corroding errors.  Applying the teachings of Beyar 2007 to the system of Beyar 2004 would involve wherein the second set of instructions (as per “speed instructions” in 5:33-35 in Beyar 2004) includes an automatic rotation movement profile set of instructions (as per error correction of Beyar 2007 applied to system of Beyar 2004) configured to rotate the percutaneous device (26, 46, 48 of Beyar 2004) with the bedside system (as per 28, 30 of Beyar 2004) as the percutaneous device (26, 46, 48 of Beyar 2004) is advanced and/or retracted in response to the first set of instructions (as per “directional … instructions” in 5:33-35 of Beyar 2004 informed by error correction of Beyar 2007).

Claims 6 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beyar (US Patent No. 6,726,675) in view of Schneider (US Pub. No. 2006/0146010).

As per Claim 6, Beyar discloses all limitations of Claim 5.  Beyar does not expressly disclose wherein the second user interface is a dropdown menu displaying each available set of instructions as a list, and/or wherein only a subset of the available movement sets of instructions may be selected by the user.
Schneider discloses a computer system (101) for controlling a base assembly (51) and drum assembly (61) that advance, retract, and rotate elongate members (Fig. 2; ¶60-67).  In one embodiment, the computer system (101) includes a window (701) featuring a menu (703) displaying available action sets (Fig. 13; ¶112-113).  As such, Schneider teaches a user interface featuring a dropdown menu displaying each available set of instructions as a list.  In this way, the user can select a control mode (¶112-113).  Like Beyar, Schneider is concerned with instrument control systems.
Therefore, from these teachings of Beyar and Schneider, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Schneider to the system of Beyar since doing so would enhance the system by allowing a user to select a control mode.

As per Claim 12, Beyar discloses all limitations of Claim 1.  Beyar further discloses wherein an assist module displays a suggested set of instructions based on one or more of a procedure type, a percutaneous device type, and/or a lesion property.
Schneider discloses a computer system (101) for controlling a base assembly (51) and drum assembly (61) that advance, retract, and rotate elongate members (Fig. 2; ¶60-67).  In one embodiment, the computer system (101) includes a window (701) featuring a menu (703) displaying available action sets describing modes of operation (Fig. 13; ¶112-113).  As such, Schneider teaches wherein an assist module (703) displays a suggested set of instructions based on a procedure type (as per mode).  In this way, the user can select a control mode (¶112-113).  Like Beyar, Schneider is concerned with instrument control systems.
Therefore, from these teachings of Beyar and Schneider, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Schneider to the system of Beyar since doing so would enhance the system by allowing a user to select a control mode.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beyar (US Patent No. 6,726,675) in view of Hossack (US Pub. No. 2007/0083111).

As per Claim 9, Beyar discloses all limitations of Claim 8.  Beyar does not expressly disclose an input device for identifying the type, make and/or model of the percutaneous device, and wherein a procedure control module automatically activates the set of instructions from the movement algorithm subsystem based on the type of the percutaneous device identified.
Hossack discloses an operation console (110) connected to an interface device (108) and catheter (102) (Fig. 1; ¶24).  The interface device (108) relays catheter information from the catheter (102) to the console (110) (¶25).  In operation, the console (110) receives identification information (as per 403) from the catheter (102) to determine whether catheter use is prohibited (405) or whether the catheter may be used (as per YES at 404) (Fig. 4; ¶30-31).  As such Hossack discloses an input device for identifying the type, make and/or model of the percutaneous device (as per 403), and wherein a procedure control module automatically activates the set of instructions from the movement algorithm subsystem based on the type of the percutaneous device identified (as per YES at 404).  In this way, the system operates to prohibit unauthorized instrument (¶30-31).  Like Beyar, Hossack is concerned with instrument control systems.
Therefore, from these teachings of Beyar and Hossack, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hossack to the system of Beyar since doing so would enhance the system by prohibiting unauthorized instruments.

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beyar (US Patent No. 6,726,675) in view of Onishi (US Pub. No. 2005/0020878).

As per Claim 10, Beyar discloses all limitations of Claim 1.  Beyar does not expressly disclose including an assist module configured to assess at least one property of a lesion.
Onishi discloses a bronchoscope navigation device (6) that constructs virtual endoscope images representing the interiors of bronchi (Fig. 1; ¶42).  In one embodiment, the virtual images include the location of a lesion at the terminal of a bronchus (¶42).  In this way, the system provides reliable navigation (¶6-7).  Like Beyar, Onishi is concerned with instrument control systems.
Therefore, from these teachings of Beyar and Onishi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Onishi to the system of Beyar since doing so would enhance the system by providing reliable navigation.

As per Claim 11, the combination of Beyar and Onishi teaches or suggests all limitations of Claim 10.  Beyar does not expressly disclose wherein the assist module further assesses lesion properties based on an analysis of an image data and suggests a movement set of instructions suitable for traversing the lesion with the percutaneous device, and/or wherein a selected set of movement instructions is set based on a degree of calcification of the lesion.
See rejection of Claim 10 for discussion of Onishi.  Onishi further discloses providing a set of instructions (as per S29) suitable to traversing the lesion with the percutaneous device (2) (Figs. 1, 11; ¶42, 67-80).
Therefore, from these teachings of Beyar and Onishi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Onishi to the system of Beyar since doing so would enhance the system by providing reliable navigation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664